DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the Specification submitted November 23, 2020 appears to overcome the objections to the Specification and the Drawings. The Objections to the Specification and the Drawings are therefore withdrawn.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest acquiring, from an entry in an interrupt remapping table associated with the guest operating system, a location in a virtual advanced programmable interrupt controller (APIC) backing page for the guest operating system in the guest portion of the memory.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claimed invention.

Note that independent claim 13 contains the corresponding limitations of claim 1; therefore, it would be considered to be allowable by the same reasoning accordingly.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721.  The examiner can normally be reached on Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184